DETAILED ACTION
This office action is in response to the communication received on 04/21/2021 concerning application no. 15/874,389 filed on 01/18/2018.
Claims 1 and 3-10 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, pages 6-10, filed 04/21/2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-10, Applicant argues that the Strommer reference teaches that “[However] in the actual system of Strommer, the position designated by the operator as the delivery position of the stent is directly represented in the second frame. That is, Strommer’s [sic] system sets the delivery position of the stent in the second frame based on the delivery position of the stent designated by the operator themselves not in the second frame but in the first frame.” Therefore, Applicant argues that Strommer does not teach the second analysis point setting portion that sets the location of the analysis point based on the location of the physical marker in the second frame and relative location data that is stored.
Examiner respectfully disagrees with Applicant’s arguments. The claim element (Claim 1, lines 20-23) states that the location of the analysis point is based on the location of the physical marker in the second frame and the relative location data. Lines 15-16 of the claim establish that the relative location is based on the location of the physical marker and the location of the analysis point in the first frame. Paragraph 0079 teaches that the marks 116, 118, and 120 are defining the location of the stent. Both the first and second frames’ (Fig. 2A and 3A respectively) show the location relationship between the stent 
Examiner respectfully maintains that Strommer teaches the claim element regarding the second analysis point setting portion.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 Furthermore, Examiner notes that Nagae, in paragraph 0004, teaches that the real-time observation of the blood vessels and the blood flow stream allows for the correct catheter operation. The cited paragraph 0056 teaches that the pixels from the target position to the portion of interest of the device are observed. Therefore, it would be obvious to one with ordinary skill in the art to incorporate the indication of blood flow values based on pixel values’ temporal change from Nagae into Strommer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6, line 4, recites “video-outputs cut images in order”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “cut images” are separate and distinct from the frames that are cut in line 3 of the claim or the same claim element.
For purposes of examination, the Office is considering the “cut images” to be the same as the frames that are cut in line 3 of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Strommer (PGPUB No. US 2005/0107688) in view of Nagae et al. (PGPUB No. US 2016/0350913).

Regarding claim 1, Strommer teaches an X-ray imaging apparatus, comprising: 
an X-ray irradiator (X-ray machine established in paragraph 0107 as a two-dimensional image acquisition device 194) that irradiates an X-ray to a subject (Paragraph 0060 teaches that the patient can be images with X-ray fluoroscopy, a C-arm, or the like); 
a detector (X-ray machine established in paragraph 0107 as a two-dimensional image acquisition device 194) that detects the X-ray that transmits through said subject (Paragraph 0060 teaches that the patient can be images with X-ray fluoroscopy, a C-arm, or the like); 
an X-ray image generator (X-ray fluoroscopy established in paragraph 0062 that can be used in image acquisition) that generates an X-ray image consisting of a plurality of frames including a physical marker (Stent with the features 128 and 130) inserted in a blood vessel of said subject obtained by imaging said subject (Paragraph 0061 teaches that the Fig. 2A has a GUI 100 is showing an image 104 of a set of marks respective to a selected position in a lumen and Fig. 3A has an illustration of the GUI 100 showing an image 104 when the stent has reached the selected position in a lumen. Paragraph 0059 teaches that the lumen can be referring to an artery, vein, vessel, and the like); and
a processor (Processor) that processes the X-ray image of said subject (Paragraph 0098 teaches that the marks are studied on the images); and 
a storage device (Volumetric database 204) that stores data received from said processor (Paragraph 0109 teaches that the volumetric database 204 allows for the storage of two-dimensional images); 
wherein said processor (Processor), further comprises: 
Paragraph 0082 teaches that the features 128 and 130, that represent the front and rear ends of the stent are represented in real-time on the 2-dimenstional image 104. This stent is being tracked in the lumen, which paragraph 0059 teaches can be an artery, vessel, or vein); 
a first analysis point setting portion that sets an analysis point in a first frame of said plurality of frames (Paragraph 0074 teaches that the marks 116, 118, and 120 can be designated on the two-dimensional image 104 as the desired position of the stent to be delivered at. This can be done on a frozen two-dimensional image);
a calculator that calculates a relative location data between a location of said physical marker and a location of said analysis point in said first frame (Fig. 2A shows the relative location of the stent features 130 and 128 with respect to the marks 116, 118, and 120. Paragraph 0079 further teaches that the marks 116, 118, and 120 define the location of the stent in the lumen and paragraph 0078 teaches that the mark 118 is indicating the trajectory when the stent is to be mounted); 
a storage controller that stores said relative location data in said storage device (Paragraph 0109 teaches that the volumetric data base is able to hold the two-dimensional images that are acquired and the intermediate and final values that are calculated during the procedure); 
a second analysis point setting portion that sets a location of said analysis point in a second frame of said plurality of frames based on a location of said physical marker in said second frame and said relative location data stored in said storage device (Fig. 3A shows the stent features 130 and 128 with respect to the marks 116, 118, and 120, where they overlap. Paragraph 0079 teaches that the stent has its location defined by the marks 116, 118, and 120. Paragraph 0085 teaches that the marks are displayed relative to one another and the lumen 108 and paragraph 0087 teaches that the operator is alerted when the stent meets the selected position. Paragraph 0088 also teaches that the relative location is monitored by the strength of the output increasing as the stent approaches the marked location. This is then superimposed on the image). 
		However, Strommer is silent regarding an X-ray imaging apparatus, comprising:
an analyzer that analyzes data regarding a blood flow based on a time-course variation of pixel values at said analysis point in said first frame and said analysis point in said second frame.
	In an analogous imaging field of endeavor, regarding real-time recognition of physical markers during a fluoroscopic procedure, Nagae teaches an X-ray imaging apparatus, comprising:
an analyzer that analyzes data regarding a blood flow based on a time-course variation of pixel values at said analysis point in said first frame and said analysis point in said second frame (Paragraph 0056 teaches that the extraction function is able to extract pixels having parameter values from a point of interest on the device to the parameter at the target position of the device. Paragraph 0063 teaches that the pixel values are determined according to the parameter values that represent the temporal information of the blood flow).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Strommer with Nagae’s teaching of indicating 

	Regarding claim 4, modified Strommer teaches the X-ray imaging apparatus in claim 1, as discussed above.
	Strummer further teaches an X-ray imaging apparatus, wherein: 
said processor (System 190) sets up said analysis point in said second frame at a predetermined location acquired based on a coordinate of said physical marker (Paragraph 0104 teaches that the display of the two-dimensional image with the marks 1116, 118, and 120 is done relative to coordinate system of the sensor that is on the catheter and paragraph 0020 teaches that the stent is coupled to the stent while it is within the lumen).

	Regarding claim 5, modified Strommer teaches the X-ray imaging apparatus in claim 1, as discussed above.
	Strummer further teaches a X-ray imaging apparatus, wherein: 
said processor, further comprises: 
an input receiving portion that receives an input from a user, and said processor sets up said analysis point in said first frame that is selected by the user, based on the input from the user (Paragraph 0074 teaches that the operator graphically designates the marks 116, 118, and 120 on the two-dimensional image 102. This is done with reference to Fig. 2A when the stent has not reached its designated position).


	Strummer further teaches an X-ray imaging apparatus, wherein: 
said processor receives an input from a user (Paragraph 0074 teaches that the operator is able to graphically designated positions of the marks 116, 118, and 120), and 
said processor cuts out each said frame of said X-ray image that is continuously acquired based on said physical marker (Paragraph 0082 teaches that the features 128 and 130 are tracked in real time over multiple images. Fig. 2A shows them before the target marks 116, 118, 120 and Fig. 3A shows them at the designated position); video-outputs cut images in order, in which locations of said physical markers in each frame are aligned (Paragraph 0084 teaches that the display of the stent can be with a fixed positional distance between features 128 and 130 that are displayed in a fixed relation during the movement. Paragraphs 0131-0132 teach that the images are set based on the location of the tool); and sets up said analysis point in said first frame based on an input from a user (Paragraph 0074 teaches that the operator graphically designates the marks 116, 118, and 120 on the two-dimensional image 102. This is done with reference to Fig. 2A when the stent has not reached its designated position).

Regarding claim 7, modified Strommer teaches the X-ray imaging apparatus in claim 1, as discussed above.
	Strummer further teaches a X-ray imaging apparatus, wherein: 
said processor analyzes said blood flow in said blood vessel of a heart (Paragraph 0169 teaches the study of the amount of blockages of the lumens and how the reduction of the plaques results in the opening of blood flow. Paragraph 0080 teaches that the inspected organ can be the heart).

	Regarding claim 8, modified Strommer teaches the X-ray imaging apparatus in claim 7, as discussed above.
	Strummer further teaches a X-ray imaging apparatus, wherein: 
said processor implements an analysis while a balloon is in place in said blood vessel of said heart (Paragraph 0080 teaches that the inspected organ can be the heart and paragraph 0059 teaches that the location and position of the instrument can be with an expansion unit such as a balloon with respect to the lumen that it is treating).

Regarding claim 10, Strommer teaches an X-ray image analysis method, comprising the steps of: 
specifying a location of a physical marker (Stent with the features 128 and 130) for each of a plurality of frames including said physical marker inserted in a blood vessel of a subject in the X-ray image including said plurality of frames obtained by imaging said subject (Paragraph 0061 teaches that the Fig. 2A has a GUI 100 is showing an image 104 of a set of marks respective to a selected position in a lumen and Fig. 3A has an illustration of the GUI 100 showing an image 104 when the stent has reached the selected position in a lumen. Paragraph 0059 teaches that the lumen can be referring to an artery, vein, vessel, and the like); and
setting an analysis point in a first frame of said plurality of frames (Paragraph 0074 teaches that the marks 116, 118, and 120 can be designated on the two-dimensional image 104 as the desired position of the stent to be delivered at. This can be done on a frozen two-dimensional image);
calculating a relative location data between a location of said physical marker and a location of said analysis point in said first frames (Fig. 2A shows the relative location of the stent features 130 and 128 with respect to the marks 116, 118, and 120. Paragraph 0079 further teaches that the marks 116, 118, and 120 define the location do the stent in the lumen and paragraph 0078 teaches that the mark 118 is indicating the trajectory when the stent is to be mounted);
setting a location of said analysis point in a second frame of said plurality of frames based on a location of said physical marker in said second frame and said relative location data (Fig. 3A shows the stent features 130 and 128 with respect to the marks 116, 118, and 120, where they overlap. Paragraph 0079 teaches that the stent has its location defined by the marks 116, 118, and 120. Paragraph 0085 teaches that the marks are displayed relative to one another and the lumen 108 and paragraph 0087 teaches that the operator is alerted when the stent meets the selected position. Paragraph 0088 also teaches that the relative location is monitored by the strength of the output increasing as the stent approaches the marked location. This is then superimposed on the image).
However, Strommer is silent regarding an X-ray image analysis method, comprising the steps of: 
analyzing data regarding a blood flow based on a time-course variation of pixel values at said analysis point in said first frame and said analysis point in said second frame.
In an analogous imaging field of endeavor, regarding real-time recognition of physical markers during a fluoroscopic procedure, Nagae teaches an X-ray image analysis method, comprising the steps of: 
Paragraph 0056 teaches that the extraction function is able to extract pixels having parameter values from a point of interest on the device to the parameter at the target position of the device. Paragraph 0063 teaches that the pixel values are determined according to the parameter values that represent the temporal information of the blood flow).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Strommer with Nagae’s teaching of indicating blood flow values based on the temporal change of the pixel values. This modified method would provide the user with accurately determine the position of the instrument in the vessels and allow for the correct operation of the instrument (Paragraphs 0003-0004 of Nagae).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Strommer (PGPUB No. US 2005/0107688) in view of Nagae et al. (PGPUB No. US 2016/0350913) further in view of Takaya et al. (PGPUB No. US 2017/0119332).

Regarding claim 3, modified Strommer teaches the X-ray imaging apparatus in claim 1, as discussed above.
	However, the combination of Strommer and Nagae is silent regarding the X-ray imaging apparatus, wherein: 
said processor calculates at least one of a rate of said blood flow and an amount thereof, running at said analysis point in said first frame and said analysis point in said second frame.
	In an analogous imaging field of endeavor, regarding the observation of vessel properties during fluoroscopic procedures, Takaya teaches an X-ray imaging apparatus, wherein: 
Processing circuitry 109) calculates at least one of a rate of said blood flow and an amount thereof, running at said analysis point in said first frame and said analysis point in said second frame (Paragraph 0092 teaches that the calculating function 109c calculates the flow rate of blood flow at each position of the blood vessel regions. Paragraph 0089 teaches that the movement and flow can be monitored over time as multiple images are taken over time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Strommer and Nagae with Takaya’s teaching of calculating the rate of blood flow about an analysis point. This modified apparatus would allow the user to easily display the blood flow and improve the efficiency of the medical procedures (Paragraph 0031 of Takaya). Furthermore, the image quality of the images is improved (Paragraph 0023 of Takaya).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Strommer (PGPUB No. US 2005/0107688) in view of Nagae et al. (PGPUB No. US 2016/0350913) further in view of Dorando et al. (PGPUB No. US 2002/0173724).

Regarding claim 9, modified Strommer teaches the X-ray imaging apparatus in claim 8, as discussed above.
	However, the combination of Strommer and Nagae is silent regarding the X-ray imaging apparatus, wherein: 
said processor analyzes said blood flow respectively before and after a dilation of said blood vessel with said balloon.

said processor (Processor box 12) analyzes said blood flow respectively before and after a dilation of said blood vessel with said balloon (Paragraph 0133 teaches that the fractional flow reserve for a vessel is measured and compared to the fractional flow reserve after the execution of balloon angioplasty).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Strommer and Nagae with Dorando’s teaching of analysis prior to the dilation of a blood vessel and after the dilation of the blood vessel by a balloon. This modified apparatus would allow the user to the diagnosis of myocardial infarctions and reduce the possibility of human error in diagnosis of cardiac disorders (Paragraph 0004 of Dorando).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noordhoek (PGPUB No. US 2009/0169080): Teaches balloon angioplasty with a fluoroscopic system for blood improvement.
Sakaguchi et al. (PGPUB No. US 2010/0142792): Teaches ROI tracking on multiple frames.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793